Case:16-07893-BKT7 Doc#:55 Filed:02/23/19 Entered:02/23/19 23:13:43       Desc: Main
                          Document Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF PUERTO RICO

     IN RE:                                   CASE NO. 16-07893-BKT

     Reynaldo Feliciano-Pinero                CHAPTER 7
     Vilmarie Guzman-Alejandro
     Debtors.

                REPORT OF TRUSTEE UNDER FEDERAL RULE OF
                      BANKRUPTCY PROCEDURE 3011

    TO THE HONORABLE COURT:

            COMES NOW, NOREEN WISCOVITCH-RENTAS, the Chapter 7 trustee
    in this case, and respectfully states, alleges, and pays:

          1.    The Trustee of the above estate, reports that the below listed
                checks(s) has (have) not been cashed by the creditor:

         Creditor Name and Address              Claim Number       Amount of Dividend
    HOSPITAL HIMA SAN PABLO                          11                        $144.41
    ELADIO CARTAFENA ESQ
    PO BOX 4980
    CAGUAS, PR 00726



          Accordingly, by Check No. 5014 in the amount of $144.41, the Trustee
          hereby consigns the funds to the Clerk of the Court, in Compliance with
          the provisions of 11 U.S.C. Section 347(a).

          WHEREFORE, said Trustee prays the Court to take notice of the above.

          RESPECTFULLY SUBMITTED, this 23rd of February, 2019.

          I HEREBY CERTIFY that a true and correct copy of the foregoing has
          been sent to by U.S. First Class Mail to the following this same day:

          HOSPITAL HIMA SAN PABLO
          ELADIO CARTAFENA ESQ
          PO BOX 4980
          CAGUAS, PR 00726
Case:16-07893-BKT7 Doc#:55 Filed:02/23/19 Entered:02/23/19 23:13:43   Desc: Main
                          Document Page 2 of 2


                                 /s Noreen Wiscovitch-Rentas
                                 NOREEN WISCOVITCH RENTAS
                                 Chapter 7 Trustee
                                 PMB 136
                                 400 Calle Juan Calaf
                                 San Juan, PR 00918
                                 Tel: (787) 946-0132
                                 noreen@nwr-law.com
